DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “above the semiconductovie fin…”  This is interpreted as a misspelling, and will be interpreted as “above the semiconductive fin…” for the purposes of Examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “further comprising a substrate having an iso area, and the semiconductive fin and the gate feature are at the iso area of the substrate.”  The term “iso area” is not a term of the art, so one must look to the Specification for support.  

Therefore, claim 8 is rejected under 35 USC 112a for failing to reasonably convey the meaning of an “iso area.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “has an upper sub-portion having a substantially straight sidewall…” Claim 2 recites “…wherein the first portion of the gate feature has a lower sub-portion having a substantially straight sidewall.…” claim 13 recites “above the semiconductovie fin has a substantially straight sidewall.” Claim 14 recites “and the second epitaxial feature substantially aligns with a smallest horizontal width of the lower portion of the gate feature.”
The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is 
This language is indefinite as the specification does not describe how many degrees of alignment are required for the portions to be “substantially” straight or aligned. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is alignment, and possible values of degrees of alignment) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. 
Claim 8 further recites “further comprising a substrate having an iso area, and the semiconductive fin and the gate feature are at the iso area of the substrate.”  The term “iso area” is not a term of the art, so one must look to the Specification for support.  
Paragraph [0038], which has the only support for the term “Iso area” recites “In embodiments, the gates 160 and 170 are at an iso area. The first width 164 of the gate 160 and the first width 174 of the gate 170 are in a range from about 20 nm to about 240 nm, and a distance between two adjacent gates is in a range from about 300 nm to about 400 nm.”  However, this is not descriptive of what exactly an “iso area” encompasses.  Thus, it is unclear whether the iso area is an indicator of the dimensions recited in Paragraph [0038], or some unspecified portion of the substrate, or something else.

For the purposes of Examination, any alignment or wall within 45 degrees relative to the substrate will be “substantially” straight or aligned.  Additionally, an “iso area” will be any area of the substrate on which the gate sits.

Allowable Subject Matter
Claims 9-12 are allowed because none of the cited references teach or suggest wherein a lower portion of the semiconductive fin is sandwiched between two isolation structures; a gate feature over the semiconductive fin and over the isolation structures, wherein the gate feature has concave sidewalls extending upwards from a bottom of the gate feature; and first and second epitaxial structures on opposite sides of the gate feature, wherein a top of the concave sidewalls of the gate feature is lower than a top of the first epitaxial structure as recited in claim 15.
The closest reference, Park et al. (US 20150187946 A1, hereinafter Park), teaches a fin structure 405 having an isolation structure 440 and a gate structure 430 with a concave structure (See FIG. 13).  However, Park does not explicitly teach isolation structures sandwiching the fin structure and the gate feature over the isolation structure as recited in claim 9.  No other reference remedies the deficiencies of Park.
Therefore, claims 9-12 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812